Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the response After Final received 1/10/22.
2.	Claims 1-7, 9-10, and 13-23 are pending in the application. Claims 1, 19, and 20 are independent claims. Claims 8 and 11-12 have been cancelled by applicant.
3.	The rejection of claims 1-11 and 15-20 under 35 U.S.C. 102 as being anticipated by Gibiansky has been withdrawn in response to applicant’s amendments. 





Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-7, 9, 10, and 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 1, 19, and 20, the claims recite the limitation "at least one of the performance metrics for at least one general test data set".  There is insufficient antecedent basis for this limitation in the claim.
In reference to dependent claims 2-7, 9, 10, 13-18, and 21-23, the claims are dependent upon rejected base claims. Therefore, the claims are rejected for inheriting the same deficiencies of the independent claims. 





Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-7, 9, 10, and 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Newman et al., PGPub. 2017/0249580 filed (4/21/2017) in view of Gibiansky et al., PGPub. 2016/0110657 filed (10/14/2015).
In reference to independent claim 1, Newman teaches:
	receiving, by a processor system including at least one processor, a data processing task from a user device (See Newman, para. [0062, 0108]) the system receives a task such as a schedule task illustrated in item 111 of figure 1 and 401 of figure 4.
	determining, by the processing system, a plurality of sub-tasks of the data processing task (See Newman, para. [0063-0066 and 0109-0110] assessing a workflow for the task, the workflow defining a plurality of sub-tasks to be completed to perform the task.
	determining, by the processing system, a plurality of machine learning models for performing the plurality of sub-tasks, wherein the determining the plurality of ML models for performing the plurality of sub-tasks is based upon a database of ML models and associated functions, wherein the associated functions are mapped to the plurality of sub-tasks (See Newman, para. [0046-0049 and 0056]) Machine Learning can be used to model a microtask or subtask, predicting the task output given its input and training data. The training data from past feedback and prior responses received act as ‘associated functions’ mapped to the plurality of sub-tasks.
wherein the database of ML models includes ranking of machine learning models for each of a plurality of functions, wherein the rankings are based upon measures of at least one of the performance metrics for at least one general test data set (See Newman, para. [0068-0070, 0078, 0080]) A means of utilizing confidence scores with proposed solutions wherein the confidence scores may evaluated based upon historical performance. A worker can also rank solutions (including automatically generated solutions, altered solutions, and created solutions) relative to one another based on their appropriateness as a solution for a sub-task.
	arranging, by the processing system, the plurality of machine learning models into a plurality of candidate solutions, wherein each of the plurality of candidate solutions is capable of performing the 
	evaluate, by the processing system, the plurality of candidate solutions using a test data set, wherein the evaluating comprises applying the test data set to the plurality of candidate solutions and obtaining measures of a plurality of performance metrics for each of the plurality of candidate solutions in response to the applying, wherein each of the plurality of candidate solutions is implemented via the processing system (See Newman, para. [0082, 0099, 0115 0056]) a user evaluating the plurality of solutions (i.e. machine learning components/models) and providing feedback wherein the feedback is received from users and/or other modules. Solution predictor can use responses to improve subsequent predictions and train the machine learning. Also, solution results can also be used to formulate feedback for training proposition providers in the ensemble. Thus, each sub-task may be evaluated the same way. The reference to Newman fails to explicitly state evaluating the plurality of candidate solutions using a test data set applied to the plurality of candidate solutions and obtaining measures of a plurality of performance metrics for each of the plurality of solutions wherein the evaluating comprises calculating sub-task performance metrics for each of the plurality of models for a respective one of the plurality of sub-tasks. 
The reference to Gibiansky (See para. [0090-0108]) each of the candidate machine learning models is optimized by the parameter optimation unit and evaluated in parallel. Test data, constraints, and tuning, are used to further select a candidate machine learning model from a plurality of candidate machine learning models. Scoring is utilized along with Scoring unit measures the performance of a machine learning model with a set of parameters using one or more measures of fitness such as performance and/or cost. Thus, the reference allows for evaluation of a candidate set of models thus improving the selection of a best overall candidate machine learning model. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the machine learning 
	Providing, by the processing system, at least one of the plurality of candidate solutions to the user device, wherein the at least one of the plurality of candidate solutions is selected based upon the measures of the plurality of performance metrics (See Newman, para. [0047-0050]) Machine learning can be used to model a microtask, predicting the task output given its input and training data. Solution predictor sends the sub-task, the at least one predicted appropriate solution, and the one or more automatically generated proposed solutions to a worker based upon confidence scores, historical performance. 
In reference to dependent claim 2, Newman teaches:
	wherein the plurality of candidate solutions comprise a plurality of combinations of the plurality of machine learning models (See Newman, para. [0048-0052] a proposition provider can automatically generate a single proposed solution for a sub-task or can automatically generate a plurality of proposed solutions for a sub-task. A user can modify the proposed solutions and thus create a sub-plurality of appropriate solutions for a sub-task from among a plurality of proposed solutions.
In reference to dependent claim 3, Newman teaches:
	wherein the test data set if provided by the user device (See Newman, para. [0082, 0099, 0115]) a user evaluating the plurality of solutions (i.e. machine learning components/models) and providing feedback wherein the feedback is received from users and/or other modules. Solution predictor can use 
The reference to Gibiansky (See para. [0090-0108]) each of the candidate machine learning models is optimized by the parameter optimation unit and evaluated in parallel. Test data, constraints, and tuning, are received from a user device (See figures 5 and 6) used to further select a candidate machine learning model from a plurality of candidate machine learning models. Scoring is utilized along with Scoring unit measures the performance of a machine learning model with a set of parameters using one or more measures of fitness such as performance and/or cost. Thus, the reference allows for evaluation of a candidate set of models thus improving the selection of a best overall candidate machine learning model. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have combined the machine learning methods of Newman which allow for response date (i.e. training data) to be received and utilized to improve a selection process of specific machine learning solutions for sub-tasks with the reference to Gibiansky which teaches a means of utilizing test data, constraints, parameters, etc. received from a user device to further identify a best candidate machine learning model from a plurality of candidate machine learning mode and thus providing an added benefit of improving the training data received in response to determining machine learning models and improve selection of a best machine learning model based on the received data.
In reference to dependent claim 4, Newman teaches:
	Wherein the plurality of performance metrics is provided by user device (See Newman, para. [0082, 0099, 0115]) a user evaluating the plurality of solutions (i.e. machine learning components/models) and providing feedback wherein the feedback is received from users and/or other modules. Solution predictor can use responses to improve subsequent predictions and train the 
In reference to dependent claim 5, Newman teaches:
	Calculating measures of the sub-task performance metrics for each of the plurality of machine learning models for a respective one of the plurality of sub-tasks (See Newman, para. [0038-0040]) an automated proposition provider provides a confidence score with each proposed solution. Confidence score indicates how confident the provider is that a proposed solution is an appropriate solution for a sub-task.
In reference to dependent claim 6, Newman teaches:
	 Calculating measures of the sub-task performance metrics for each of the plurality of machine learning models for a respective one of the plurality of sub-tasks (See Newman, para. 0041-0042]) In making a prediction, the ensemble learner may use features derived from the microtask input and proposition provider outputs, including a confidence score assessment and derived historical performance of each provider.
In reference to dependent claim 7, Newman teaches:
	Wherin the determining of the plurality of sub-tasks of the data processing task is based upon at least one of: an instruction from the user device (See Newman, para. [0045-0049]) task agent is configured to assist with completing tasks for user based upon input instructions received from the user. 
In reference to dependent claim 9, Newman teaches:
	Wherein the determining the plurality of machine learning models comprises: screening the plurality of machine learning models for compliance with at least one of: an availability of a third-party verification (See Newman, para. [0009]) for each sub-task, the one or more proposed solutions are forwarded to a worker for verification. A response from the worker is received for each sub-task solution. 
In reference to dependent claim 10, Newman teaches:
	Wherein the plurality of machine learning models is uploaded to the database by a plurality of different vendors (See Newman, para. [0038-0039 and 0047]) each microtask is sent to the ensemble of automated proposition providers. Each provider in the ensemble automatically determines and provides one or more proposed solutions. An automated proposition provider can be a machine learning classifier, trained using techniques, such as modelling. Machine learning can be used to model a microtask.
In reference to dependent claim 13, Newman teaches:
	Updating the ranking based upon the sub-task performance metrics (See Newman, para. [0072]) proposed solutions may be flagged as not appropriate solutions thus providing training data/response data to update a ranking of either selected solutions being more or less favorable.
In reference to dependent claim 14, Newman teaches:
	Sending a notification to a vendor to retrain one of the plurality of machine learning models when the one of the plurality of machine learning models falls in at least one of the rankings (See Newman, para. [0056]) feedback acts as notification to providers to improve the models received such as when a less than favorable indication is received by a worker reviewing a candidate solution.
In reference to dependent claim 15, Newman teaches:
	Receiving a selection of the solution from the user device; and applying the solution to a data set via a network-based system (See Newman, para. [0056]) solution results stored in database can also be used as feedback for training proposition providers.
In reference to dependent claim 16, Newman teaches:
	Receiving a selection of the solution from the user device; and providing a set of machine learning models comprising the solution to the user device (See Newman, para. [0056-0058]) solution results stored in database can also be used as feedback for training proposition providers. Solutions can 
In reference to dependent claim 17, Newman teaches:
	Wherein the plurality of performance metrics includes: an accuracy [0082, 0099, 0115 0056]) a user evaluating the plurality of solutions (i.e. machine learning components/models) and providing feedback wherein the feedback is based upon the accuracy of each sub-task solution and received from users and/or other modules. Solution predictor can use responses to improve subsequent predictions and train the machine learning. Also, solution results can also be used to formulate feedback for training proposition providers in the ensemble. Thus, each sub-task may be evaluated the same way.
In reference to dependent claim 18, Newman teaches:
	Providing a recommendation of the plurality of sub-tasks to the user device; and receiving a selection of the plurality of sub-tasks from the user device (See Newman, para. [0056-0059]) a means of utilizing feedback from workers and/or other modules based upon confirmation or solution selections and utilizing the results of the selections stored as data in a database to train providers in improving modeling of solutions. 
In reference to independent claim 19, the claim recites a computer readable storage medium including computer executable instructions for performing similar limitations to those found in claim 1. Therefore, the claim is rejected under similar rationale. 
In reference to claims 20-23, the claims recite similar language and limitations to those found in claims 1-4, respectively. Therefore, the claims are rejected under similar rationale.
	


 Response to Arguments
8.	Applicant’s arguments, see pages 2-3, filed 1/10/2022, with respect to claims 1-7, 9, 10, and 13-23, have been fully considered and are persuasive.  The rejection of claims 1-11 and 15-20 has been withdrawn. 



Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J LUDWIG whose telephone number is (571)272-4127. The examiner can normally be reached Mon - Fri. 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. LUDWIG
Examiner
Art Unit 2178



ML

/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178